DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-11 are currently pending. 
Claim(s) 1 and 2 have been amended. 
Claim(s) 8 has been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being anticipated by US 2006/0201544, Inoue in view of US 2016/0254404, Dries et al.
Regarding claim 1
Inoue teaches a flexible laminate of photovoltaic cells [Fig. 1 and paragraph 0094], comprising at least: 
a layer of interconnected photovoltaic cells (corresponding to a solar cell element 3 comprising plural cells) [Fig. 1, paragraphs 0119 and 0126]; and 
a front layer (corresponding to filler sheet 2) and a back layer (corresponding to filler sheet 4) for encapsulating the layer of photovoltaic cells (3) [Fig. 1 and paragraph 0094], 
said front encapsulation layer (2) and said back encapsulation layer (4) sandwiching the layer of photovoltaic cells (3) [Fig. 1 and paragraph 0094], 
the front encapsulation layer (2) comprising at least one glass fiber fabric and at least a first encapsulation resin that comprises at least one polyolefin (the filler sheet 2 comprises a polyolefin encapsulation resin and a reinforcing glass fiber) [paragraphs 0021, 0028-0031, 0012 and 0116], and the back encapsulation layer (4) comprising at least one glass fiber fabric and a second encapsulation resin [0021, 0028-0031, 0012 and 0116].
Inoue does not teach the glass fiber fabric of the front encapsulation layer and the back encapsulation layer having a fiber density of between 50 g/m2 and 500 g/m2.
Dries teaches a photovoltaic device (panel) comprising a layer of interconnected photovoltaic cells sandwiched between a front encapsulation layer and a back encapsulation layer [paragraph 0008], each comprising a glass fiber fabric [paragraphs 0010-0012], wherein the glass fiber fabric in the front encapsulation layer has a fiber density of 50 to 300 g/m2 and the glass fiber fabric in the back encapsulation layer has a density of 100 to 600 g/m2 [paragraphs 0010-0012].  Such enables a strong reinforced photovoltaic laminate with high impact strength and resistance with respect to mechanical influences while also promoting a high light permeability [paragraphs 0009-0012].
Inoue and Dries are analogous inventions in the filed of photovoltaic laminates.  It would have been obvious to modify the glass fiber fabrics within the front and back encapsulation layers of Inoue within the ranges disclosed in Dries because such enables a strong reinforced photovoltaic laminate with high impact strength and resistance with respect to mechanical influences while also promoting a high light permeability [Dries, paragraphs 0009-0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 2
Inoue teaches the flexible laminate as set forth above, characterized in that the at least one polyolefin in the first encapsulation resin is selected from linear polyolefins or branched polyolefins [Inoue, paragraph 0031].
Regarding claim 6
Inoue teaches the flexible laminate as set forth above, characterized in that the first encapsulation resin has a transmittance of greater than or equal to 80% for wavelengths between 315 nm and 1200 nm (90 % or more in a visible wavelength range) [paragraph 0109].
Regarding claim 7
Inoue teaches the flexible laminate as set forth above, characterized in that the second encapsulation resin is selected from ethylene vinyl acetate (EVA) resins, epoxy resins, or polyolefin resins [Inoue, paragraphs 0066].
Regarding claim 9
	The limitation “characterized in that the glass fiber fabric of the front and back encapsulation layers is pre-impregnated with the first and the second encapsulation resins respectively” is considered a product-by-process limitation.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Claims 1, 2, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0036390, Nelson et al. in view of US 2016/0254404, Dries et al.
Regarding claim 1
Nelson flexible laminate of photovoltaic cells (see photovoltaic module 100) [Fig. 1A and paragraph 0020], comprising at least: 
a layer of interconnected photovoltaic cells (corresponding interconnected cells 102) [Fig. 1A and paragraph 0020]; and 
a front layer (corresponding to encapsulant layer 110a) and a back layer (corresponding to encapsulant layer 110b) for encapsulating the layer of photovoltaic cells (102) [Fig. 1A and paragraph 0020], 
said front encapsulation layer (110a) and said back encapsulation layer (110b) sandwiching the layer of photovoltaic cells (102) [Fig. 1A and paragraph 0020], 
characterized in that the front encapsulation layer (110a) comprises at least one glass fiber fabric and at least a first encapsulation resin that comprises at least one polyolefin (the encapsulant layer comprises a polyolefin encapsulation resin and a glass fiber filler) [paragraphs 0027-0029], and in that the back encapsulation layer (110b) comprises at least one glass fiber fabric and a second encapsulation resin (the back encapsulant layer 110b, which is not required to transmit light, comprises at least one polyolefin resin and a glass filler) [paragraphs 0026-0029].
Nelson teaches the front encapsulation layer (110a) and the back encapsulation layer (110b) each comprising a glass filler.  However, Nelson does not specifically teach a glass fiber fabric, the glass fiber fabric of the front encapsulation layer and the back encapsulation layer having a fiber density of between 50 g/m2 and 500 g/m2.
Dries teaches a photovoltaic device (panel) comprising a layer of interconnected photovoltaic cells sandwiched between a front encapsulation layer and a back encapsulation layer [paragraph 0008], each encapsulation layer provided with glass fibers that are designed as a fabric in order to cause a mechanical reinforcement of the laminate [paragraphs 0010-0012], wherein the glass fiber fabric in the front encapsulation layer has a fiber density of 50 to 300 g/m2 and the glass fiber fabric in the back encapsulation layer has a density of 100 to 600 g/m2 [paragraphs 0010-0012].  Such enables a strong reinforced photovoltaic laminate with high impact strength and resistance with respect to mechanical influences while also promoting a high light permeability [paragraphs 0009-0012].
Inoue and Dries are analogous inventions in the field of photovoltaic laminates.  It would have been obvious to modify the front and back encapsulation layers of Nelson to comprise a glass fiber fabric, as in Dries, in order to provide a strong reinforced photovoltaic laminate with high impact strength and resistance with respect to mechanical influences while also promoting a high light permeability [Dries, paragraphs 0009-0012].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 2
Modified Nelson teaches the flexible laminate as set forth above, characterized in that the at least one polyolefin in the first encapsulation resin is selected from linear polyolefins or branched polyolefins [Nelson, paragraph 0027].
Regarding claim 6
Modified Nelson teaches the flexible laminate as set forth above, characterized in that the first encapsulation resin (110a) has a transmittance of greater than or equal to 80% for wavelengths between 315 nm and 1200 nm (at least 90 % or more in a visible wavelength range) [Nelson, paragraphs 0022 and 0030].
Regarding claim 7
Modified Nelson teaches the flexible laminate as set forth above, characterized in that the second encapsulation resin (110b) is selected from ethylene vinyl acetate (EVA) resins, epoxy resins, or polyolefin resins [Nelson, paragraph 0027].
Regarding claim 9
	The limitation “the glass fiber fabric of the front and back encapsulation layers is pre-impregnated with the first and the second encapsulation resins respectively” is considered a product-by-process limitation.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 10
	Modified Nelson teaches a method for producing a flexible laminate according to claim 1 [Nelson, Fig. 2], characterized in that said method comprises the following steps: 
preparing a stack of layers comprising at least: 
a front encapsulation layer (110a) comprising at least one glass fiber fabric and at least a first encapsulation resin that comprises at least one polyolefin (the encapsulant layer comprises a polyolefin encapsulation resin and a glass fiber filler) [Nelson, Figs. 1A-1B and 2, paragraphs 0027-0029; Dries, paragraphs 0009-0012]; 
a layer of photovoltaic cells (corresponding interconnected cells 102) [Nelson, Figs. 1A-1B and 2, paragraph 0020]; and 
a back-encapsulation layer (110b) comprising a second encapsulation resin and a glass fiber fabric (the back encapsulant layer 110b, which is not required to transmit light, comprises at least one polyolefin resin and a glass filler) [Nelson, paragraphs 0026-0029; Dries, paragraphs 0009-0012]; 
introducing the stack of layers into a lamination chamber of a lamination oven [paragraph 0042]; 
vacuum drawing in order to draw in the air inside the lamination chamber and between the different layers of the stack (the lamination technique includes a vacuum lamination) [paragraph 0042]; 
compressing the stack of layers [Figs. 1A-1B and 2, paragraph 0042]; 
heating the lamination chamber to a predetermined temperature in order to allow initiation of a polymerization reaction of the first encapsulation resin and of the second encapsulation resin (encapsulants are heated during the lamination process) [paragraph 0042]; 
ventilating the lamination chamber (air is removed from inside the sealed area) [paragraph 0042]; and 
removing the laminate from the lamination chamber [paragraphs 0042-0043].
Nelson teaches the front encapsulation layer (110a) and the back encapsulation layer (110b) each comprising a glass filler.  However, Nelson does not specifically teach a glass fiber fabric.
Regarding claim 11
Modified Nelson teaches the production method as set forth above, characterized in that the glass fiber fabric of the back encapsulation layer (110b) is impregnated with the second encapsulation resin during a pre-impregnation step prior to the step of preparing the stack of layers (a filler e.g., glass, is combined with the bulk encapsulant prior to coating said encapsulant onto photovoltaic cells and/or one or both sealing sheets) [Nelson, Fig. 2 and paragraph 0040].
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0201544, Inoue in view of US 2016/0254404, Dries et al, as applied to claims 1, 2, 6, 7, 9 and 10 above, and further in view of US2014/0144487, Kim et al.
All of the limitations of claim 1, from which claims 3-5 depend, have been set forth above.
Regarding claims 3-5
Modified Inoue does not teach the first encapsulation resin having a complex viscosity of less than 10,000 Pa.s at 90°C (instant claim 2), a weight percentage of oxygen and nitrogen of less than 5% in its main chain or in its linear chain (instant claim 4) and a volume resistivity of at least 1015 Ω.cm (instant claim 5).
Kim teaches a solar cell module (100) comprising a layer of interconnected photovoltaic cells (101) encapsulated by a polyolefin encapsulant (252) [Fig. 5 and paragraphs 0019-0020], the polyolefin encapsulant (252) having a complex viscosity of less than 10,000 Pa.s at 90°C [paragraphs 0020-0021], a weight percentage of oxygen and nitrogen of less than 5% in its main chain or in its linear chain [paragraphs 0020-0021], and a volume resistivity of at least 1015 Ω.cm [paragraphs 0020-0021].
  Kim teaches that when the polyolefin encapsulant has the above characteristics, the occurrence of fern cracks can be mitigated and reduced [paragraphs 0020-0021].
Modified Inoue and Kim are analogous inventions in the field of flexible photovoltaic laminates.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encapsulation layer of modified Inoue to comprise the characteristics disclosed in Kim in order to mitigate and reduce the occurrence of fern [Kim, paragraphs 0020-0021].
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0036390, Nelson et al. in view of in view of US 2016/0254404, Dries et al. as applied to claims 1, 2, 6, 7, 9 and 10 above, and further in view of US2014/0144487, Kim et al.
All of the limitations of claim 1, from which claims 3-5 depend, have been set forth above.
Regarding claims 3-5
Modified Nelson does not teach the first encapsulation resin having a complex viscosity of less than 10,000 Pa.s at 90°C (instant claim 2), a weight percentage of oxygen and nitrogen of less than 5% in its main chain or in its linear chain (instant claim 4) and a volume resistivity of at least 1015 Ω.cm (instant claim 5).
Kim teaches a solar cell module (100) comprising a layer of interconnected photovoltaic cells (101) encapsulated by a polyolefin encapsulant (252) [Fig. 5 and paragraphs 0019-0020], the polyolefin encapsulant (252) having a complex viscosity of less than 10,000 Pa.s at 90°C [paragraphs 0020-0021], a weight percentage of oxygen and nitrogen of less than 5% in its main chain or in its linear chain [paragraphs 0020-0021], and a volume resistivity of at least 1015 Ω.cm [paragraphs 0020-0021].
  Kim teaches that when the polyolefin encapsulant has the above characteristics, the occurrence of fern cracks can be mitigated and reduced [paragraphs 0020-0021].
Modified Nelson and Kim are analogous inventions in the field of flexible photovoltaic laminates.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encapsulation layer of modified Nelson to comprise the characteristics disclosed in Kim in order to mitigate and reduce the occurrence of fern [Kim, paragraphs 0020-0021].


Response to Arguments
Applicant’s arguments, see Remarks filed 06/02/2022, with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0250299, Arrizabalaga Canellada et al. teaches a layer of photovoltaic cells sandwiched between a front encapsulation layer and a back encapsulation layer, each encapsulation layer comprising glass fibers weighing 162 g/m2 [paragraphs 0062-0067 and 0076].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721